DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Application
This office action is in response to the Application filed on 08/30/2019.  
Claims 1-20 are presented for examination. 
Information Disclosure Statement
There were no information disclosure statement (IDS) submitted.
Drawings
The drawings submitted on 08/30/2019 are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-3, 5, 7-10, 13-16, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2017/0031816; hereinafter referred as Lee).
Regarding independent claim 1, Lee teaches a method comprising: receiving, from a host system, one or more usage parameter values, wherein the one or more usage parameter values correspond to one or more operations performed at a memory sub-system ([0005]-[0009], a method of operating a storage device in communication with a host, the method including: receiving a first target value and a second target value of a plurality of target values respectively corresponding to a first operating parameter and a second operating parameter of a plurality of operating parameters of the storage device from the host; 
[0077], target performance information sent to the background operation scheduler 110 a may include information indicating write completion time of data to be written to the storage device 200 a. The write completion time of data may be set by an application program…may set a target value for the write IOPS {rate} of FIG. 4 based on the size and the write completion time of the data to be written to the storage device 200 a);
determining, based on the one or more usage parameter values, a first expected time period during which a first set of host data will be received from the host system (Fig. 2 & [0060], the host 100 may transmit a first request REQ1 to the storage device 200, requesting access to the nonvolatile memory 240 of the storage device 200. For example, the write completion time of data {expected time period} to be written to the storage device 200 a; Upon the broadest reasonable interpretation, each write request has a corresponding write completion time of data (e.g., first expected time period)) and a second expected time period during which a second set of host data will be received from the host system ([0009], The second operating parameter may include at least one among an input/output throughput, an input/output latency, a load index, an estimated idle time, and an estimated input/output usage; [0071], the sub set P2_2 may include an estimated idle time calculated based on measured information;
[0077], target performance information sent to the background operation scheduler 110 a may include information indicating write completion time of data {expected time period} to be written to the storage device 200 a; Upon the broadest reasonable interpretation, each write request has a corresponding write completion time of data (e.g., second expected time period)); 
and scheduling a media management operation to be performed between the first expected time period and the second expected time period ([0061], The first background operation BG1 may be performed during a time period determined in advance by the controller 220 or until the storage device 200 receives a new request from the host 100;
[0005], adaptively scheduling a background operation of the storage device based on the generated adaptive schedule; and executing the background operation based on the adaptive scheduling of the background operation).
Regarding independent claim 8, Lee teaches a system comprising: a memory component (Fig. 1, NVM 240); and a processing device (Fig. 1, Controller 220 with a Processor 222), operatively coupled with the memory component to: …
(Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding independent claim 14, Lee teaches a non-transitory computer readable medium comprising instructions, which when executed by a processing device (Figs. 20-21; [0051], methods of managing the storage device 200, according to one or more exemplary embodiments, may be performed by executing instructions included in the application program), to: … (Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding claim(s) 2, 9 and 15, Lee further teaches 
responsive to receiving an indication that the first set of host data has been stored at the memory sub-system (Fig. 2 & [0060], In response to the first request REQ1, the storage device 200 may transmit a first response RES1 to the host 100. For example, the first response RES1 may indicate whether the operation according to the first request REQ1 of the host 100 has completed or failed), performing the scheduled media management operation at a first portion of memory units of the memory sub-system ([0061], the controller 220 of the storage device 200 may perform the first background operation BG1 if a request is not received from the host 100 within a prescribed time period. The first background operation BG1 may be performed during a time period determined in advance by the controller 220 or until the storage device 200 receives a new request from the host 100);
determining whether the second set of host data will be received from the host system at the second expected time period ([0061], the controller 220 of the storage device 200 may perform the first background operation BG1 if a request is not received from the host 100 within a prescribed time period); and responsive to determining that the second set of host data will not be received at the second expected time period, performing the scheduled media management operation at a second portion of memory units of the memory sub-system ([0062], the storage device 200 may perform a second background operation BG2; note that background operation is performed during a time period determined in advance by the controller 220 or until the storage device 200 receives a new request from the host 100 as shown in [0061]).
Regarding claim(s) 3, 10 and 16, Lee further teaches responsive to determining that the second set of host data will be received at the second expected time period, receiving, from the host system, the second set of host data at the second expected time period; storing the second set of host data at the memory sub-system (Fig. 2 & [0060], In response to the first request REQ1, the storage device 200 may transmit a first response RES1 to the host 100. For example, the first response RES1 may indicate whether the operation according to the first request REQ1 of the host 100 has completed or failed. Upon the broadest reasonable interpretation, the scenario of writing first set of host data is similarly applied to writing the second set of host data); and performing the scheduled media management operation at a second portion of memory units of the memory sub-system ([0062], the storage device 200 may perform a second background operation BG2; note that a background operation is performed during a time period determined in advance by the controller 220 or until the storage device 200 receives a new request from the host 100 as shown in [0061]).
Regarding claim(s) 5 and 18, Lee further teaches wherein scheduling the media management operation to be performed comprises: 
determining, based on the first expected time period and the second expected time period, an idle time period, wherein host data is not expected to be received from the host system during the idle time period ([0077], target performance information sent to the background operation scheduler 110 a may include information indicating write completion time of data {expected time period} to be written to the storage device 200 a. The write completion time of data may be set by an application program…may set a target value for the write IOPS {rate} of FIG. 4 based on the size and the write completion time of the data to be written to the storage device 200 a; Upon the broadest reasonable interpretation, each write request has a corresponding write completion time of data (e.g., a first expected time period and a second expected time period); [0071], the sub set P2_2 may include an estimated idle time calculated based on measured information); and 
determining that the media management operation is to be performed after the first set of host data is received at the first expected time period and during the idle time period ([0061], The first background operation BG1 may be performed during a time period determined in advance by the controller 220 or until the storage device 200 receives a new request from the host 100).
Regarding claim(s) 7, 13 and 20, Lee further teaches wherein the one or more usage parameter values comprise at least one of a data burst rate, an amount of data write idle time, an average host system usage time, or a maximum host system usage time (Fig. 4, idle time, IOPS; [0009], an input/output throughput, an input/output latency, a load index, an estimated idle time, and an estimated input/output usage; [0077], target performance information sent to the background operation scheduler 110 a may include information indicating write completion time of data to be written to the storage device 200 a. The write completion time of data may be set by an application program…may set a target value for the write IOPS of FIG. 4 based on the size and the write completion time of the data to be written to the storage device 200 a).
Claim Rejections - 35 USC § 103
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0031816; hereinafter referred as Lee), in view of Gulati et al. (US 2018/0032281; hereinafter Gulati).
Regarding claim(s) 6, 12 and 19, Lee teaches storing data in a data buffer ([0070]). However, Lee does not explicitly teach using the buffer space to store host data received from the host system while the scheduled media management operation is being performed. 
In an analogous art of storage management, Gulati teaches determining, based on the one or more usage parameter values, a portion of memory units at the memory sub-system to be reserved as a buffer space, wherein the buffer space is to store host data received from the host system while the scheduled media management operation is being performed; and reserving the determined portion of memory units at the memory sub-system ([0032]-[0035], controller 102 may detect (e.g., based on determinations performed at controller 102 or based on operation indication 118) that memory system 104 should perform a particular operation. Specific examples of particular operations will be discussed further below. Memory system 104 may be unavailable to service at least some requests real-time computing device 106 during the particular operation. …controller 102 may determine that memory system 104 may be unavailable for a longer amount of time than real-time computing device 106 can operate without failing. In some cases, controller 102 may override the storage threshold of buffer 116, causing real-time computing device 106 to adjust an amount of data stored in buffer 116 such that, in some cases, real-time computing device 106 may operate for longer without failing).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Lee and Gulati before them, to improve Lee’s storing data in a data buffer with Gulati’s reserving a buffer space to store host data received from the host system while the scheduled media management operation is performed. The motivation of doing so would be for the benefits of avoiding data lost during the memory management operation (Gulati, [0031], If buffer 116 is unable to store the data, the data may be lost and data generation device 110 may experience a failure).
Allowable Subject Matter
Claims 4, 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art on record fails to teach or suggest as a whole the limitation with level of detail that includes: “wherein determining whether the second set of host data will be received from the host system at the second expected time period comprises: transmitting a request, to the host system, inquiring whether the host system is to transmit the second set of host data at the second expected time period; and receiving a response, from the host system, indicating whether the second set of host data will be transmitted from the host system at the second expected time period”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C. CHAN whose telephone number is (571) 272-9992.  The examiner can normally be reached on Monday - Friday 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM M. QUELER can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/Primary Examiner, Art Unit 2137